Citation Nr: 1243717	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the severance of service connection for multiple sclerosis was proper. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The appellant served in the National Guard; he had discrete periods of Active Duty for Training (ADT) including from:  May 31 to June 14, 1964 (14 days); June 7 to November 7, 1965 (132 days); June 11 to 26, 1966 (16 days); June 10 to 25 1967 (16 days); and, May 29 to June 13, 1968 (16 days).  

Service connection has been established for the residuals of a low back injury incurred during the last period of ADT.  Accordingly, "veteran" status has been established only with respect to the period of ADT from May 29 to June 13, 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which severed service connection for multiple sclerosis.  


FINDINGS OF FACT

1.  The Veteran served in the National Guard; he has established veteran status for a 16 day period of ADT from May 29 to June 13, 1968.

2.  The evidence establishes that multiple sclerosis was not incurred during any period of active military service; it became manifest in July 1968 after his only period of active military service.  

3.  The evidence of record establishes that the award of service connection for multiple sclerosis in an August 2008 rating decision was clearly and unmistakably erroneous, as the Veteran did not meet the criteria to warrant a grant of service connection on a presumptive basis.  




CONCLUSION OF LAW

The grant of service connection for multiple sclerosis was clearly and unmistakably erroneous; the severance of service connection was proper.  38 U.S.C.A. §§ 101, 1110, 1131, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.307, 3.309, (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Generally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the question of severance, the appeal does not arise from adjudication of a claim made by the appellant; rather it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the appellant.  Severance of service connection requires compliance with particular notification procedures under the law applicable in this case.  The law requires that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims or, in this case, relevant to the proposed severance.  Once this has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384   (1993). 

The record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In numerous written arguments, the Veteran's representative has demonstrated actual knowledge of the information and evidence necessary to substantiate the claim decided herein.  The representative also presented argument at a June 2009 hearing before an RO Decision Review Officer (DRO).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations and obtained medical opinions as to the etiology of the disability at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

II.  Requirements for Service Connection

The underlying issue is whether the appellant warrants service connection for multiple sclerosis.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

There is no evidence of record which shows that the appellant's multiple sclerosis was incurred during a period of active military service.  There is no evidence of any complaints, symptoms, or manifestations of the disability during any of the appellant's periods of ADT.  The earliest, contemporaneous medical records showing a diagnosis of multiple sclerosis date the initial diagnosis to 1972.  VA medical records reveal that the appellant was hospitalized for inpatient treatment, including surgical laminectomy of a herniated L5 intervertebral disc, from July 6th to September 4th 1968.  This was after the appellant separated from his final period of ADT on June 13, 1968.  Hospital records reveal that the appellant required evaluation for symptoms of vertigo, dizziness, loss of balance, ringing in his ears, and double vision during this period of hospitalization.  None of these symptoms were reported to have been present during his period of ADT, but rather manifested after he was separated from ADT.  Subsequent review and analysis of the of the medical evidence, such as in a March 2005 private medical evaluation, indicates that the symptoms noted in July 1968 were the initial symptoms of multiple sclerosis.  

The decades after-the-fact medical analysis of the medical evidence of record indicates an onset of the appellant's multiple sclerosis to July 1968, shortly after he separated from his final period of ADT.  None of the evidence of record shows incurrence of the multiple sclerosis during ADT.  Accordingly, the appellant and his representative have claimed that service connection for his multiple sclerosis is warranted not on a direct service connection basis, but on a presumptive basis.  

Multiple sclerosis may be presumed to have been incurred during active military service if it becomes manifest to a degree of at least 10 percent within seven years following the date of separation from active military service in the case of any veteran who served for 90 day or more.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The requirement of 90 days of service means active, continuous service.  38 C.F.R. § 3.307 (a)(1).  As such, analysis of the appellant's service must be undertaken.  

III.  Nature of Service and Veteran Status

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training, as well as those who have served on inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24)(emphasis added); 38 C.F.R. § 3.6(a).

The appellant served in the South Dakota Army National Guard.  Service personnel records reveal that he enlisted in April 1964.  He also served on several discrete periods of ADT from:  May 31 to June 14, 1964, a period of 14 days; June 7 to November 7, 1965 a period of 132 days; June 11 to 26, 1966 a period of 16 days; June 10 to 25 1967 a period of 16 days; and, from May 29 to June 13, 1968 a period of 16 days.  

The appellant incurred a low back injury during his last period of ADT from May 29 to June 13, 1968.  Service connection has been established for degenerative disc disease as the residual of this low back injury.  Accordingly, "veteran" status has been established only with respect to the period of ADT from May 29 to June 13, 1968.  The fact that a claimant appellant may have established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ADT where the claim for benefits is premised on that period of ADT.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Again, the underlying issue upon which the entire case hinges is whether the appellant warrants service connection for multiple sclerosis based on it becoming manifest within the requisite period of time to warrant presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309.  

Multiple sclerosis may be presumed to have been incurred during active military service if it becomes manifest to a degree of at least 10 percent within seven years following the date of separation from active military service in the case of any veteran who served for 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The requirement of 90 days service means active, continuous service.  38 C.F.R. § 3.307 (a)(1). 

Service connection has been established for the residuals of a low back injury incurred during the appellant's final period of ADT.  Accordingly, he has established "Veteran" status, but only with respect to the period of ADT from May 29 to June 13, 1968 which is only a period of 16 days.  The representative asserts that, the Veteran's multiple sclerosis became manifest in either 1972 (as indicated in the contemporaneous medical records) or as early as July 1968 (as indicated in the 2005 private medical opinion) and that in either instance is within the seven year period from June 1968 so that service connection is warranted.  This argument totally ignores the fact that, while the appellant is a Veteran with respect to the period of ADT from May 29 to June 13, 1968, he did not have 90 days of continuous active military service at that time.  Accordingly, the application of presumptive service connection for multiple sclerosis based that 16 day period of ADT is not warranted.  

At the June 2009 hearing, the representative asserted that presumptive service connection was warranted based upon the period of ADT service from June 7 to November 7, 1965 because it was a period of time of 132 days of continuous service.  While this period of ADT is more than 90 days of continuous time, it is not considered active military service for establishing Veteran's status.  There is no evidence that the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty during this period of ADT.  Accordingly, he is not a Veteran with respect to this period of ADT and it is not active military service for the application of the criteria governing the granting of presumptive service connection found at 38 C.F.R. §§ 3.307, 3.309; Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

To summarize, the appellant served in the National Guard.  He has obtained Veteran status for a single period of ADT 16 days in length dating from May 29 to June 13, 1968.  He has not obtained Veteran status for any other period of his National Guard service including any other period of ADT or IDT.  The Veteran did not have any period of active military service which amounted to 90 days' active, continuous service.  Accordingly, he is not eligible for the application of the criteria which would permit service connection for multiple sclerosis on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

IV.  Severance of Service Connection

In an August 2008 rating decision, the RO awarded service connection for multiple sclerosis on a presumptive basis.  The erroneous reasoning expressed was that because Veteran status had been established for the 16 day period of ADT in May and June 1968, the requirement of 90 days of continuous active military service was not required.  

After consultation with the Compensation and Pension Service it was determined that severance of service connection for multiple sclerosis was warranted.  

In April 2009, the RO initiated a rating decision that proposed to sever service connection for multiple sclerosis.  In a May 2009 letter the RO notified the Veteran that it planned to sever service connection based on clear and unmistakable error in the rating decision granting service connection. 

In June 2009, the Veteran's representative filed a notice of disagreement with the proposed severance, and requested a hearing before a DRO.  Later in June 2009, the Veteran was afforded this hearing.  At this hearing, the Veteran provided no relevant testimony.  Rather, the hearing transcript contains mostly a statement from the representative asserting the, incorrect, assertion that veteran status had been established for the 132 day period of ADT in 1965.  

In a July 2009 rating decision, the RO severed service connection for multiple sclerosis effective October 1, 2009.  The Veteran appealed the severance of service connection.  

There are specific due process considerations involved with the severance of service connection which have been met.  See 38 C.F.R. §§ 3.103, 3.105.  The Veteran and the representative were notified of the proposal to sever service connection in May 2009.  Significantly, they were  provided with detailed reasons for the proposed severance and the type of information or evidence he could submit in response by the inclusion of the April 2009 rating decision which proposed the severance.  He was informed of his right to a personal hearing and his right to representation;  a hearing with the Veteran and his representative was conducted in June 2009.  The May 2009 letter also informed the Veteran that, unless additional evidence was received within 60 days, benefits would be severed.  Service connection was subsequently severed, in July 2009, effective October 1, 2009.  The Veteran was provided due process and the matter is ready for adjudication. 

Service connection may be severed only where the Government establishes that the award of service connection was clearly and unmistakably erroneous (CUE).  CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d)  impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d) ; Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied. 

Based on the foregoing, the Board must determine, based on all the evidence of record, whether the August 2008 rating decision was clearly and unmistakably erroneous in granting service connection for multiple sclerosis.  

As discussed above, the appellant established Veteran status for a 16 day period of ADT ending in June 1968.  Based upon this establishment of Veteran status, the 2008 rating decision determined that the requirement of 90 days of continuous active military service was not required to be met in order for presumptive service connection for multiple sclerosis to be established.  This finding is a clearly and unmistakably erroneous application of the controlling laws and regulations, which require the 90 day period of continuous active military service be met in the case of all veterans, including those on active duty or on ADT, before presumptive service connection can be established.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

In this case, the probative evidence does not suggest that the Veteran's multiple sclerosis became manifest during a period of active military service.  Rather, all the evidence establishes that it became manifest after his last period of ADT in 1968.  Service connection multiple sclerosis was granted predicated on the legal basis that it manifest within seven years of separation from active military service warranting presumptive service connection.  This is the result of clear and unmistakable error in the application of the governing law and regulations which establish, based on the Veteran's short (under 90 days) period of active military service connection that service connection on a presumptive basis cannot be established.  Thus, the Board finds the August 2008 rating decision was clearly and unmistakably erroneous in granting service connection for multiple sclerosis; severance of service connection by the July 2009 rating decision was proper. 


ORDER

Severance of service connection for multiple sclerosis was proper, and the appeal is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


